Citation Nr: 1235031	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-28 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to March 2000, January 2003 to July 2003, and June 2004 to April 2005.  He also served in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran participated in combat and was exposed to significant noise from small arms and indirect fire, including mortar blasts.  

2.  The Veteran's lay statements reflect that his tinnitus began during service and has continued to the present.  


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Through statements and testimony the Veteran has alleged that he began experiencing tinnitus in November 2004 during a period of active duty.  He contends that the tinnitus is the result of significant noise exposure during service, including noise from his duties as a heavy equipment operator and from being exposed to small arms fire and indirect fire, including mortar blasts.  The Veteran has been awarded the Combat Action Ribbon.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

In addition, the Veteran's service personnel records include a nomination for the Navy and Marine Corps Achievement Medal which indicates that during an operation on the tip of the Fallujah peninsula the Veteran and his detachment were under constant, heavy direct and indirect fire.  Given the above, the Board finds that the Veteran was exposed to significant noise from small arms and indirect fire during service, including mortar blasts.  

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  
In this case, service records are negative for any reports of tinnitus.  In fact, in a post-deployment health assessment completed by the Veteran after his second deployment to Iraq, he denied experiencing ringing of the ears.    

During a January 2009 VA audiology appointment, the Veteran reported constant bilateral tinnitus since November 2004.  He described his tinnitus as "vibration" to "ringing in my ears."  The audiologist also noted review of a December 2008 note from the Veteran's primary care physician which indicated that the Veteran's tinnitus was probably related to combat situations in Iraq where the Veteran was a heavy equipment operator and due to multiple mortar attacks.  The private treatment record has not been obtained.  

The Veteran was afforded a VA audiological examination in April 2009.  The examiner, an audiologist, reviewed the claims file and medical records.  The Veteran again reported tinnitus with an onset in 2004 due to a mortar blast.  The examiner opined that the bilateral tinnitus was not caused by the Veteran's military service.  A rationale was provided for this opinion; however, the opinion appears to be based in part on the absence of records substantiating that tinnitus began in 2004 after a mortar blast attack.  The Board has found that the Veteran was subjected to mortar blasts.  As such, it appears that the April 2009 opinion may be in part based on an inaccurate factual premise; that is, that the Veteran was not exposed to mortar blasts.  As such, the April 2009 opinion is afforded little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

The Veteran contends that he has experienced tinnitus since 2004, and he is competent to report observable symptomatology such as vibration or ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Board finds the Veteran's testimony and statements that he has experienced tinnitus since a mortar blast in 2004 to be credible.  The only evidence contradictory to the Veteran's lay testimony about the onset of his tinnitus is the April 2009 medical opinion and the Veteran's February 2005 report of experiencing no ringing of the ears.  As explained above, the April 2009 medical opinion is afforded little probative weight and certainly does not constitute clear and convincing evidence that the Veteran's tinnitus is not a chronic condition that persisted in the years following active duty.  See Reeves, 682 F.3d 988 at 999-1000; see also 38 U.S.C.A. § 1154(b).  

Although the Veteran denied experiencing ringing of the ears in February 2005, in January 2009 he told a VA audiologist that his tinnitus manifested as "vibration" or "ringing in my ears."  Simply put, the Veteran's February 2005 denial of ringing in the ears is not necessarily a denial of experiencing tinnitus as by his report his tinnitus was sometimes manifest as vibration.  Thus, this report does not constitute clear and convincing evidence that the Veteran's tinnitus is not a chronic condition that persisted in the years following active duty.  See id.  

In summary, the Veteran was exposed to significant noise during service, and he is competent to state that his tinnitus began during service and has continued to the present.  For all the reasons stated above, service connection is warranted for tinnitus.  


ORDER

Service connection for tinnitus is granted. 




____________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


